 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   MICHELLE D.J.,                      )     NO. ED CV 18-2076-E
                                         )
12                    Plaintiff,         )
                                         )
13        v.                             )          JUDGMENT
                                         )
14   NANCY A. BERRYHILL, DEPUTY          )
     COMMISSIONER FOR OPERATIONS,        )
15   SOCIAL SECURITY,                    )
                                         )
16                    Defendant.         )
                                         )
17                                       )

18

19        IT IS HEREBY ADJUDGED that Defendant’s motion for summary

20   judgment is granted and judgment is entered in favor of Defendant.

21

22             DATED: May 3, 2019.

23

24                                               /s/
                                             CHARLES F. EICK
25                                   UNITED STATES MAGISTRATE JUDGE

26

27

28
